 

LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Agreement”) is made as of July 12, 2012, by and
between the undersigned person or entity (the “Restricted Holder”) and BOLDFACE
Group, Inc., a Nevada corporation formerly known as Max Cash Media (the
“Company”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Merger Agreement (as defined herein).

 

WHEREAS, pursuant to the transactions contemplated under that certain Agreement
and Plan of Merger and Reorganization, dated as of July 12, 2012 (the “Merger
Agreement”), by and between the Company, BOLDFACE Acquisition Corp., a Nevada
corporation, and BOLDFACE Licensing + Branding, a Nevada corporation (“BLB”),
BLB will merge with BOLDFACE Acquisition Corp., with the result of such merger
being that BLB will be the surviving entity and become a wholly-owned subsidiary
of the Company, with all the shareholders of BLB exchanging their shares in BLB
for shares of common stock of the Company (the “Common Stock”), all pursuant to
the terms of the Merger Agreement (the “Merger”);

 

WHEREAS, the Restricted Holder will be an officer, director and/or key employee
of the Company immediately after the closing of the Merger and/or the Restricted
Holder will be a beneficial owner of ten percent (10%) or more of the
outstanding shares of Common Stock of the Company immediately after the closing
of the Merger;

 

WHEREAS, the Merger Agreement provides that, among other things, all the shares
of Common Stock owned by the Restricted Holder promptly after the closing of the
Merger (the “Restricted Securities”) shall be subject to certain restrictions on
Disposition (as defined herein) during the period of twenty-four (24) months
immediately following the closing date of the Merger (the “Restricted Period”),
all as more fully set forth herein.

 

NOW, THEREFORE, as an inducement to and in consideration of the Company’s
agreement to enter into the Merger Agreement and proceed with the Merger, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

1.           Lock Up Period.

 

(a)          During the Restricted Period, the Restricted Holder will not,
directly or indirectly: (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, make any short sale, lend or
otherwise dispose of or transfer any Restricted Securities or any securities
convertible into or exercisable or exchangeable for Restricted Securities, or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, any of the economic
consequences of ownership of any Restricted Securities (with the actions
described in clause (i) or (ii) above being hereinafter referred to as a
“Disposition”). The foregoing restrictions are expressly agreed to preclude the
Restricted Holder from engaging in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of any of the Restricted Securities of the Restricted Holder
during the Restricted Period, even if such securities would be disposed of by
someone other than the Restricted Holder.

 



 

 

 

(b)          In addition, during the period of twenty-four (24) months
immediately following the closing date of the Merger, the Restricted Holder will
not, directly or indirectly, effect or agree to effect any short sale (as
defined in Rule 200 under Regulation SHO of the Securities Exchange Act of 1934
(the “Exchange Act”)), whether or not against the box, establish any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act) with
respect to the Common Stock, borrow or pre-borrow any shares of Common Stock, or
grant any other right (including, without limitation, any put or call option)
with respect to the Common Stock or with respect to any security that includes,
is convertible into or exercisable for or derives any significant part of its
value from the Common Stock or otherwise seek to hedge the Restricted Holder’s
position in the Common Stock.

 

(c)          Notwithstanding anything contained herein to the contrary, the
Restricted Holder shall be permitted to engage in any Disposition (i) where the
other party to such Disposition is another Restricted Holder, (ii) where such
Disposition is in connection with estate planning purposes, including, without
limitation to an inter-vivos trust, or (iii) where such Disposition is to an
affiliate of such Restricted Holder (including entities wholly owned by such
Restricted Holder or one or more trusts where such Restricted Holder is the
grantor of such trust(s)) as long as such affiliate executes a copy of this
Agreement.

 

(d)          Notwithstanding anything contained herein to the contrary, the
restrictions contained in this Agreement shall not apply to any shares of Common
Stock acquired by Restricted Holder in the open market.

 

2.           Legends; Stop Transfer Instructions.

 

(a)          In addition to any legends to reflect applicable transfer
restrictions under federal or state securities laws, each stock certificate
representing Restricted Securities shall be stamped or otherwise imprinted with
the following legend:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF JULY __, 2012, BETWEEN THE HOLDER HEREOF AND THE
ISSUER AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE TERMS
THEREOF.”

 

(b)          The Restricted Holder hereby agrees and consents to the entry of
stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of the Restricted Securities or securities convertible into
or exchangeable for Restricted Securities held by the Restricted Holder except
in compliance with this Agreement.

 



2

 

 

3.           Miscellaneous.

 

(a)          Specific Performance. The Restricted Holder agrees that in the
event of any breach or threatened breach by the Restricted Holder of any
covenant, obligation or other provision contained in this Agreement, then the
Company shall be entitled (in addition to any other remedy that may be available
to the Company) to: (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision; and (ii) an injunction restraining such breach or threatened breach.
The Restricted Holder further agrees that neither the Company nor any other
person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 3, and the Restricted Holder irrevocably waives any
right that he, she, or it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

 

(b)          Other Agreements. Nothing in this Agreement shall limit any of the
rights or remedies of the Company under the Merger Agreement, or any of the
rights or remedies of the Company or any of the obligations of the Restricted
Holder under any other agreement between the Restricted Holder and the Company
or any certificate or instrument executed by the Restricted Holder in favor of
the Company; and nothing in the Merger Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Company or any of the obligations of the Restricted Holder under this Agreement.

 

(c)          Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

 



If to the Company:   Copy to (which copy shall not constitute notice hereunder):
     

BOLDFACE Group, Inc.

1309 Pico Blvd., Suite #A

Santa Monica, CA 90405

Attn:  Nicole Ostoya, Chief Executive Officer

Facsimile:  310.421.9274

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn:  Scott Rapfogel, Esq.

Facsimile:  212.400.6901

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 



3

 

 

(d)          Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

(e)          Applicable Law; Jurisdiction. THIS AGREEMENT IS MADE UNDER, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action between or among
any of the parties arising out of this Agreement, (i) each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts having jurisdiction over
New York County, New York; (ii) if any such action is commenced in a state
court, then, subject to applicable law, no party shall object to the removal of
such action to any federal court having jurisdiction over New York County, New
York; (iii) each of the parties irrevocably waives the right to trial by jury;
and (iv) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepared, to the address
at which such party is to receive notice in accordance with this Agreement.

 

(f)          Waiver; Termination. No failure on the part of the Company to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of the Company in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy. The Company shall not be deemed to
have waived any claim arising out of this Agreement, or any power, right,
privilege or remedy under this Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of the Company; and any such waiver shall
not be applicable or have any effect except in the specific instance in which it
is given. If the Merger Agreement is terminated, this Agreement shall thereupon
terminate.

 

(g)          Captions. The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

(h)          Further Assurances. The Restricted Holder hereby represents and
warrants that the Restricted Holder has the legal capacity to enter into this
Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the Restricted Holder, enforceable in accordance with its terms.
The Restricted Holder shall execute and/or cause to be delivered to the Company
such instruments and other documents and shall take such other actions as the
Company may reasonably request to effectuate the intent and purposes of this
Agreement.

 



4

 

 

(i)          Entire Agreement. This Agreement and the Merger Agreement
collectively set forth the entire understanding of the Company and the
Restricted Holder relating to the subject matter hereof and supersedes all other
prior agreements and understandings between the Company and the Restricted
Holder relating to the subject matter hereof.

 

(j)          Non-Exclusivity. The rights and remedies of the Company hereunder
are not exclusive of or limited by any other rights or remedies which the
Company may have, whether at law, in equity, by contract or otherwise, all of
which shall be cumulative (and not alternative).

 

(k)         Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and the Restricted Holder.

 

(l)          Assignment. This Agreement and all obligations of the Restricted
Holder hereunder are personal to the Restricted Holder and may not be
transferred or delegated by the Restricted Holder at any time. The Company may
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity without obtaining the consent or approval of the
Restricted Holder.

 

(m)        Binding Nature. Subject to Section 3(l) above, this Agreement will
inure to the benefit of the Company and its successors and assigns and will be
binding upon the Restricted Holder and the Restricted Holder’s representatives,
executors, administrators, estate, heirs, successors and assigns.

 

(n)         Survival. Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Merger.

 

(o)         Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and both of which shall
constitute one and the same instrument.

 

[signature page follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.

 



  BOLDFACE GROUP, INC.           By:  Noah Levinson   Its:  Chief Executive
Officer       RESTRICTED HOLDER:       [                                  ]    
          By:   Its:       Address:                 Fax:      

 



 

